      Case 2:20-cv-04330-HB Document 30 Filed 03/29/21 Page 1 of 12




                      UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA


HOLLY LLOYD,                                             No. 2:20-cv-4330-HB

                     Plaintiff,                          [Electronically filed]

      vs.
                                                         JUDGE HARVEY BARTLE III
COVANTA PLYMOUTH RENEWABLE ENERGY,
LLC,                                                     ORAL ARGUMENT
                                                         REQUESTED
                     Defendant.


   REPLY IN SUPPORT OF DEFENDANT’S MOTION TO ALLOW EX PARTE
             INTERVIEWS OF PUTATIVE CLASS MEMBERS


FLORIO PERRUCCI STEINHARDT                  BEVERIDGE & DIAMOND, P.C.
CAPPELLI TIPTON & TAYLOR LLC                Michael G. Murphy (admitted pro hac vice)
Robert M. Donchez ID No: 209505             477 Madison Avenue, 15th Floor
Robert Freedberg, ID No: 7855               New York, New York 10022
60 West Broad Street, Suite 201             (212) 702-5400
Bethlehem, PA 18018                         mmurphy@bdlaw.com
(610) 691-7900
rdonchez@floriolaw.com                      James B. Slaughter (admitted pro hac vice)
rfreedberg@floriolaw.com                    1350 I Street, N.W., Suite 700
                                            Washington, DC 20005
                                            (202) 789-6000
                                            jslaughter@bdlaw.com

                                            Collin Gannon (admitted pro hac vice)
                                            201 North Charles Street, Ste 2210
                                            Baltimore, MD 21201-4150
                                            (410) 230-1300
                                            cgannon@bdlaw.com

            Attorneys for Defendant Covanta Plymouth Renewable Energy, LLC

                                   March 29, 2021
          Case 2:20-cv-04330-HB Document 30 Filed 03/29/21 Page 2 of 12




        The vital right of Defendant Covanta Plymouth Renewable Energy, LLC (“Covanta

Plymouth”) to defend itself by gathering information through informal interviews of local

residents cannot seriously be in dispute. Plaintiff Holly Lloyd’s Opposition (ECF No. 29)

overlooks the controlling federal law, and instead mistakenly claims that putative class members

are represented parties protected from contacts by Rule 4.2 of the Pennsylvania Rules of

Professional Conduct. As courts nationwide have recognized, a federal class action defendant has

broad rights to contact putative federal class members because they are not “represented” parties

as a matter of federal procedural law. Limits on interviews may be imposed only where there is a

“likelihood of serious abuses” based on a “clear record and specific findings.”

        Plaintiff misconstrues this district’s case law on the right to conduct witness interviews

and clings to the erroneous notion that Pennsylvania law on represented parties somehow

governs this putative federal Rule 23 class. As a fall back, Ms. Lloyd asks for presumptive

restraints on defense interviews with no showing of any record or risk of abuse, and demands

that the Court order in advance the disclosure of any work product resulting from the interviews,

in plain contravention of the attorney work product doctrine. All of her arguments lack merit and

the Court should confirm Covanta Plymouth’s right to conduct ex parte factual interviews with

putative federal class members, consistent with federal Rule 23 and the federal work product

doctrine, without prior restraint

   I.      Federal Rule of Civil Procedure 23 indisputably controls this class action.

        Plaintiff ignores, much less addresses, the axiom that a Rule 23 class action lawsuit filed

in federal court is governed by federal procedural law. See Erie Railroad Co. v. Tompkins, 304

U.S. 64, 78 (1938). Federal law interpreting Rule 23 thus guides the Court’s analysis of Covanta

Plymouth’s motion, a proposition that Plaintiff’s opposition has entirely failed to address, let
                                                 2
          Case 2:20-cv-04330-HB Document 30 Filed 03/29/21 Page 3 of 12




alone refute. And this oversight is fatal; the United States Supreme Court has repeatedly stated

that a putative class member is not considered a “represented” party while a Rule 23 motion for

class certification is pending. See Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 593 (2013)

(“‘a nonnamed class member is [not] a party to the class-action litigation before the class is

certified’” (italics in original) (quoting Smith v. Bayer Corp., 564 U.S. 299, 313 (2011))). The

Third Circuit recognized this principle decades ago in In re Sch. Asbestos Litig., 842 F.2d 671,

679-83 (3d Cir.1988) (Higginbotham, J.), which explained that narrowly tailored prior restraints

on such communications are warranted only where there is evidence of abuse. See also In re

Cmty. Bank of Northern VA, 418 F.3d 277, 313 (3d Cir. 2005) (Sloviter, J.) (“[C]lass counsel do

not possess a traditional attorney-client relationship with absent class members.”).

       Plaintiff’s state authority deeming a putative state class member a “represented” party

under Pennsylvania’s state class action jurisprudence is thus contrary to the governing federal

law and unenforceable in this litigation under Erie. See Shady Grove Ortho. Assocs., P.A. v.

Allstate Ins. Co., 559 U.S. 393, 398-99 (2010) (state law, which limited the scope of class actions

in contravention of federal Rule 23, was not a federal procedural rule and thus could not be

enforced by a federal court under Erie); see also In re Tylenol (Acetaminophen) Mktg., Sales

Practices & Products Liab. Litig., 2015 WL 7075812, at *10 (E.D. Pa. Nov. 13, 2015) (Stengel,

J.) (“[i]n Shady Grove, the Supreme Court reaffirmed [that] a Federal Rule of Civil Procedure

covering a dispute governs, notwithstanding a contrary state law” (internal citations omitted)).

Accordingly, putative class members in federal court are not “represented” by the named

plaintiff’s attorney. Specific ethical restraints on contact with represented parties, like Rule 4.2

of the Pennsylvania Rules of Professional Conduct, thus do not apply to putative federal class

members until a class is certified. Contrary to Plaintiff’s assertions, see Opposition at 2, n.2,
                                                  3
           Case 2:20-cv-04330-HB Document 30 Filed 03/29/21 Page 4 of 12




Covanta Plymouth has not contested the application of Rule 4.2 of the Pennsylvania Rules of

Professional Conduct – or, by extension, the Eastern District’s Local Rule 3.6 adopting that rule

– as it concerns “represented” parties. Because putative federal class members are not

“represented,” the rule is simply not triggered.

        And this result supports the needs of our adversarial system. Communications with

putative class members are considered “vital” as “[b]oth plaintiffs’ counsel and defense counsel

have legitimate need to reach out to potential class members regarding the facts that are the

subject of the potential class action, including information that may be relevant to whether or not

a class should be certified.” ABA Formal Op. 07-445 (Apr. 11, 2007); see also Austen v.

Catterton Partners V, LP, 831 F. Supp. 2d 559, 567 (D. Conn. 2011) (“Both parties need to be

able to communicate with putative class members – if only to engage in discovery regarding

issues relevant to class certification – from the earliest stages of class litigation.”); Mendez v.

Enecon Ne. Applied Polymer Sys., Inc., 2015 WL 4249219, at *2 (E.D.N.Y. July 13, 2015)

(same; declining to impose restrictions on letter to putative collection action members “aimed at

obtaining information which may be relevant to Plaintiff’s claims and discovery in this action”).1

        Federal law likewise dictates the high bar for imposing any restraints on informal contact

with putative federal class members. In Gulf Oil Co. v. Bernard, 452 U.S. 89 (1981), the

Supreme Court held that district courts cannot restrict the parties or their counsel in a federal

class action from communicating with putative class members unless that speech restriction “is




         1
           Plaintiff asserts that Covanta Plymouth should subpoena and depose putative class members, instead of
conducting informal factual interviews. This onerous requirement would be highly irregular; in addition, formal
discovery would substantially burden Defendant and putative class members. Johnston v. Hertz Local Edition Corp.,
331 F.R.D. 140, 141-42 (E.D. Cal. 2019) (defendant could not depose three putative class members because it could
obtain information through less burdensome means, including interviewing putative class members it employed).
                                                       4
            Case 2:20-cv-04330-HB Document 30 Filed 03/29/21 Page 5 of 12




justified by a likelihood of serious abuses” and based on a “clear record and specific findings that

reflect a weighing of the need for a limitation and the potential interference with the rights of the

parties.” 452 U.S. at 101, 104. And while district courts have “both the duty and the broad

authority to exercise control over a class action,” the Supreme Court further cautioned that in this

particular context their “discretion is not unlimited” and must be balanced with “the rights of the

parties,” including their First Amendment rights to communicate with putative class members

without serious restraints. Id. at 101-02.

          Plaintiff simply glosses over this black letter federal class action law that permits

unfettered contact of putative federal class members. Only upon a record showing of evidence

that abusive contact has already occurred may a court impose restrictions. The law is clear and

settled and Plaintiff offers no serious rebuttal.

    II.      Plaintiff mischaracterizes the Court’s Dondore decision and its progeny.

          Plaintiff principally relies on four inapposite cases to argue that defense counsel may

never contact putative class members in a federal class action. Yet as Covanta Plymouth’s

motion explains, the majority of reported decisions by Pennsylvania district courts have declined

to apply state procedural law to limit putative class member contact in federal collective and

class actions. Plaintiff first points to Dondore, which was not a federal class action, meaning

there were no putative federal class members to even contact. Pending in Dondore were two

individual tort actions. See Dondore v. NGK Metals Corp., 152 F. Supp. 2d 662, 662-64 (E.D.

Pa. 2001) (Bartle, J.). At issue was a separate state class action lawsuit featuring the same

defendant. Defense counsel there sought to avoid state procedural restrictions on contacting

putative state class members (who, as this Court recognized, were “represented” as a matter of



                                                    5
            Case 2:20-cv-04330-HB Document 30 Filed 03/29/21 Page 6 of 12




state law).2 This Court eventually authorized tailored contacts out of deference to Pennsylvania’s

state rules that governed the state class action. See Dondore v. NGK Metals Corp., 2001 WL

516635, at *2 (E.D. Pa. May 16, 2001). Dondore did not involve a federal Rule 23 class action,

and thus does not guide the analysis here.

        Plaintiff similarly points to the Court’s 1995 decision in Carter-Herman for the simple –

and incontrovertible – proposition that counsel may not contact a represented party. See Carter-

Herman v. City of Philadelphia, 897 F. Supp. 899, 901 (E.D. Pa. 1995) (Bartle, J.). As was the

case in Dondore, Carter-Herman was not a class action governed by federal Rule 23. At issue

was a request by plaintiffs’ counsel in an employment discrimination lawsuit to informally

interview certain non-party employees of the defendant, City of Philadelphia. This Court

granted the request to conduct informal, ex parte interviews, and concluded that not “every city

employee is automatically a represented party simply by virtue of his or her employment without

any initiative on the part of the employee to obtain legal help from the City.” While the Court

imposed some restrictions (for example, requiring plaintiffs’ counsel to begin the interview by

telling the non-party employee who they worked for), Plaintiff’s characterization of Carter-

Herman’s holding is inaccurate. This Court did not, as Plaintiff states, impose restrictions

regarding “ex parte interview[s] with putative class members,” see Opposition at 7 (emphasis

added). Carter-Herman was not a class action; there were no putative class members.

        Plaintiff next relies on Garcia v. Vertical Screen, Inc., 387 F. Supp. 3d 598, 601 (E.D. Pa.

July 22, 2019) (DuBois, J.), which primarily involved a Federal Labor Standards Act (“FLSA”)

collective action at the “conditional certification” stage. Garcia states only that at the unique



        2
          As Covanta Plymouth set forth in its motion, see ECF No. 27, Pennsylvania law represents a distinct
minority view – contrary to federal law – in holding that putative state class members are represented parties.
                                                         6
            Case 2:20-cv-04330-HB Document 30 Filed 03/29/21 Page 7 of 12




FLSA procedural moment, where the class opt-in notice was displayed in an employee

breakroom, there could be limits on the Defendant-employer’s contact with the potential opt-in

plaintiffs. See Garcia, 387 F. Supp. 3d at 611. And although Garcia is factually distinguishable

based on the employer-employee power dynamics animating that dispute, Garcia is also less

persuasive because it relied solely upon an overruled magistrate judge’s opinion that misapplied

Dondore. See Weller v. Dollar General, 2019 WL 1045960 at *1 (E.D. Pa. Mar. 4, 2019) (Rice,

M.J.), overruled by 5:17-cv-02292-JLS, August 5, 2019 Order (ECF No. 76) (E.D. Pa. Aug. 5,

2019) (Schmehl, J.) (the “Weller Order”).3 Plaintiff fails to note Garcia was issued a few weeks

before the Weller Order, and in any event it lacks any precedential or persuasive import here.

       Last, Plaintiff cites to Gates v. Rohm and Haas Co., 2006 WL 3420591 at *7, n.2 (E.D.

Pa. Nov. 22. 2006) (Pratter, J.). Although the issue was not actually before it, in a footnote the

Gates court categorically barred interviewing putative class members in a federal class action by

citing Dondore and a Pennsylvania Supreme Court opinion, both of which addressed state class

actions governed by Pennsylvania procedural law. To the extent Gates relied on Dondore to

prohibit a defendant’s contact with putative federal class members, it misconstrued Dondore,

which reached no such conclusion.

       Ms. Lloyd also mischaracterizes Covanta Plymouth’s authority. First, despite relying on

the Garcia decision involving a FLSA collective action, Plaintiff downplays the contrary holding

in Arroyo v. Aspen Construction Services denying “Plaintiff’s request for limitation of

communication between Defendants and putative plaintiffs” at the opt-in stage of a FLSA

collective action. See Arroyo v. Aspen Constr. Servs., 2020 WL 4382009 (E.D. Pa. July 31,



       3
           The Weller Order is attached as Ex. A to Covanta Plymouth’s motion, see ECF No. 27-2.
                                                        7
          Case 2:20-cv-04330-HB Document 30 Filed 03/29/21 Page 8 of 12




2020) (Slomsky, J.). Courts do distinguish between federal collective and class actions on this

issue; before the individuals become parties or class members, they may be contacted. See

Bobryk v. Durand Glass, 2013 WL 5574504, at *3-4 (D.N.J. Oct. 9, 2013) (denying plaintiff’s

motion to stop defense lawyers from interviewing and obtaining declarations from potential

FLSA plaintiffs and Rule 23 class members). Indeed, as Plaintiff underscores, for the purposes

of a collective action there are no “class members” until they formally “opt-in.” Covanta

Plymouth agrees; they are putative federal class members until they affirmatively opt-in to the

certified class, and until then they are not “represented.” This is black letter federal law.

       Plaintiff also fails to distinguish Gauzza v. Prospect Medical Holdings, where the

employer defendant in a federal class action contacted putative class member employees to sign

arbitration agreements as a condition of their employment. See Gauzza v. Prospect Med.

Holdings, Inc., 2018 WL 4853294 (E.D. Pa. Oct. 4, 2018) (Beetlestone, J.). The Gauzza contacts

directly implicated the employees’ legal rights. Despite the significant nature of the contact,

even there the Gauzza court decided not to generally restrict any contact.

       Finally, Plaintiff incorrectly suggests that two of the cases Covanta Plymouth relies upon

support her arguments. See Walney v. SWEPI, 2017 WL 319801 (W.D. Pa. Jan. 23, 2017);

Faloney v. Wachovia Bank, N.A., 2008 WL 11366235 (E.D. Pa. July 28, 2008) (Rice, M.J.).

Both cases correctly apply the federal Gulf Oil standard to assess whether any restraint on

putative class contact might be appropriate given the facts and circumstances in those cases.

Importantly, the Walney court imposed no restrictions, and in doing so stated that “there is little

authority for limiting contact [with] absent class members.” 2017 WL 319801, at *13. The

Faloney court, after observing that Plaintiff “must establish good cause to bar Wachovia from

communicating with putative class members,” applied the Gulf Oil standard to bar contacts,
                                                  8
             Case 2:20-cv-04330-HB Document 30 Filed 03/29/21 Page 9 of 12




based on a complex record that included parallel government civil and criminal investigations of

telemarketing fraud and a lack of showing of prejudice by the defendants, who had already filed

their opposition to class certification.

           In sum, federal jurisprudence conclusively endorses the right of lawyers and their agents

to contact federal putative class members without prior restraint. Such persons are not

represented parties, and the mere fact that a defendant has been sued in a class action does not

warrant prior restraint in and of itself.

    III.      Plaintiff concedes Gulf Oil governs this federal class action.

           Perhaps unconvinced of her own argument that putative federal class members constitute

represented parties, Ms. Lloyd pivots and throughout her opposition suggests that the Court

apply the Gulf Oil standard to curtail the investigatory contacts in this case. As previously

discussed, under Gulf Oil the Court’s duty is only to safeguard class members from abusive,

unauthorized and misleading communications from parties and their counsel. See Gulf Oil, 452

U.S. at 101-04 (requiring a clear record and specific findings of documented abuses). Here,

there are no “unauthorized” or “misleading” contacts, and Plaintiff does not argue otherwise.

           As a threshold matter, Covanta Plymouth is seeking the Court’s approval in advance for

conducting interviews because of the arguably conflicting decisions in the Eastern District

concerning communications with putative class action members. Covanta Plymouth has not

commenced any canvassing, so there is no basis to allege – let alone develop a clear record or

make specific findings – that the proposed activity could be “misleading” or “abusive.” Nor has

Plaintiff proffered any grounds upon which this Court could make such findings. Stating that

any contact with putative class members is always abusive is incorrect and not the law. The Gulf



                                                   9
              Case 2:20-cv-04330-HB Document 30 Filed 03/29/21 Page 10 of 12




Oil standard confirms that contact with putative class members is not inherently abusive. Gulf

Oil restrictions are unwarranted here and interviews should be allowed to commence forthwith.

    IV.         Defense counsel’s interview notes are protected work product.

          While there can be no restrictions at this stage on interviews of putative class members,

Ms. Lloyd further overreaches in asking that Covanta Plymouth be ordered to produce any notes

generated in interviews. No law supports such a blanket forfeiture of the work product doctrine,

and Plaintiff offers none.

              As Covanta Plymouth explained, its strategy for selection of interview candidates and

resulting witness interview notes prepared by investigators at the direction of Covanta

Plymouth’s counsel are fundamental work product shielded from discovery unless exceptional

circumstances are shown. Black letter work product doctrine allows lawyers to communicate

with witnesses privately, and to shield its notes of those communications from opposing counsel.

See, e.g., R.D. v. Shohola Camp Ground & Resort, 2018 WL 2364749, at *2 (M.D. Pa. May 24,

2018) (“As a general rule, private investigator interviews conducted on behalf of counsel in

preparation of litigation are encompassed by the work product privilege.”); see also Coregis Ins.

Co. v. Law Offices of Carole F. Kafrissen, P.C., 57 F. App’x 58, 60 (3d Cir. 2003) (documents

prepared by claims representative and attorney covered by work product doctrine); Borgia v.

State Farm Mut. Auto. Ins. Co., 2014 WL 4375643, at *2 (E.D. Pa. Sept. 3, 2014) (documents

prepared in anticipation of litigation protected from disclosure by work product doctrine).4




          4
          University Patents, cited by Plaintiff, offers no support for her position. There, the defendant was ordered
“to produce any statements or exhibits obtained through such ex parte contacts within ten (10) days” because
defense counsel contacted represented parties in a case that was not a class action. See Univ. Pats., Inc. v. Kligman,
737 F. Supp. 325, 330 (E.D. Pa. 1990). Plaintiff here omitted those central facts from her briefing.

                                                         10
         Case 2:20-cv-04330-HB Document 30 Filed 03/29/21 Page 11 of 12




Plaintiff has offered no rationale to breach to the protections afforded by the work product

doctrine here. Plaintiff is free to conduct her own informal canvassing of the community without

bootstrapping on the defensive litigation strategy and investigative efforts undertaken on

Covanta Plymouth’s behalf.

   V.      Conclusion

        Federal Rule 23 governs here, not Pennsylvania law, and as a matter of federal law

proposed class members are not “represented” parties and therefore may be interviewed.

Plaintiff ignores this controlling authority and proffers no evidence that would otherwise support

contact restrictions. Covanta Plymouth requests the Court publish an opinion and order

confirming its right to contact putative class members to obtain evidence to defend this case.

Dated: March 29, 2021                        Respectfully submitted:

BY:     /s/ Robert M. Donchez                BY:     /s/ Collin Gannon

 FLORIO PERRUCCI STEINHARDT                        BEVERIDGE & DIAMOND, P.C.
 CAPPELLI TIPTON & TAYLOR LLC                      Michael G. Murphy (admitted pro hac vice)
 Robert M. Donchez ID No: 209505                   477 Madison Avenue, 15th Floor
 Robert Freedberg, ID No: 7855                     New York, New York 10022
 60 West Broad Street, Suite 201                   (212) 702-5400
 Bethlehem, PA 18018                               mmurphy@bdlaw.com
 (610) 691-7900
 rdonchez@floriolaw.com                            James B. Slaughter (admitted pro hac vice)
 rfreedberg@floriolaw.com                          1350 I Street, N.W., Suite 700
                                                   Washington, DC 20005
                                                   (202) 789-6000
                                                   jslaughter@bdlaw.com

                                                   Collin Gannon (admitted pro hac vice)
                                                   201 North Charles Street, Ste 2210
                                                   Baltimore, MD 21201-4150
                                                   (410) 230-1300
                                                   cgannon@bdlaw.com

              Attorneys for Defendant Covanta Plymouth Renewable Energy, LLC


                                                11
         Case 2:20-cv-04330-HB Document 30 Filed 03/29/21 Page 12 of 12




                                 CERTIFICATE OF SERVICE


       I hereby certify that on March 29, 2021 a true and correct copy of Defendant Covanta

Plymouth Renewable Energy, LLC’s Reply in Support of the Motion to Allow Ex Parte

Interviews of Putative Class Members was electronically filed via the Court’s CM/ECF system,

which will provide electronic notifications of such filing to all counsel of record.


Dated: March 29, 2021                         Respectfully submitted,



                                              BY:      /s/ Collin Gannon



                                                    BEVERIDGE & DIAMOND, P.C.

                                                    Collin Gannon (admitted pro hac vice)
                                                    201 North Charles Street, Ste 2210
                                                    Baltimore, MD 21201-4150
                                                    (410) 230-1300
                                                    cgannon@bdlaw.com

                                                    Attorney for Defendant Covanta Plymouth
                                                         Renewable Energy, LLC




                                                 12
